DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 17, 2022 have been entered.
Claims 1, 13, and 14 have been amended.
Claim 16 has been added.

                                                          Response to Arguments
Applicant’s arguments filed on June 17, 2022 have been fully considered and are moot in view of the new ground of rejection.

		Regarding the amendment in claims 1, 13, and 14, the prior art of Davis discloses that the connection request including a host field, the host field comprising a host part corresponding to the third party and a sub-host part corresponding to identification information of the user (Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The server receiving a request with a subdomain that begins with specific prefix (e.g., "user-"), the subdomain may be treated as user information. User information may be integrated into the query in many ways. For example, a client may format the query as "userinformation-example.com" or any other such combination. The client and server may be configured to a common method or methods so both the domain name subpart and the user information subpart of the query may be communicated from the client to the server)).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 5, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Martinez et al. (Pub. No. US 2014/0229273), hereinafter Garcia-Martinez, in view of Davis (Pub. No. US 2019/0306110), and in view of Wilson et al. (Pub. No. US 2018/0040031), hereinafter Wilson. 

Claim 1.	Garcia-Martinez (2014/0229273) disclose a method for synchronizing an identity of a user between a network observer and a third party, the method comprising: 
reading, by the network observer, a connection request sent from the user to the third party (Parag. [0024]; (The art teaches that an action logger 120 (Fig. 1) identifies interactions of users internal to the social networking system 100 and performed on other systems, and logs the information in the action log 115. User interactions internal to the social networking system 100 include interactions between users, interactions between a user and a page within the social networking system 100, interactions between a user and a post on a page, and user visits to or interactions with a page outside the social networking system 100 including plug-ins for communicating data to the social networking system 100. Examples of user actions external to the social networking system 100 include purchasing or reviewing a product or service using an online marketplace hosted by a third-party website, registering with or subscribing to a website hosted by a third-party application server, requesting information from a third-party website, and other similar actions. When an action is taken on and/or off the social networking system, an entry for the action is generated by the action logger 120 and stored in the action log 115)); and 
associating, by the network observer in a database, the identification information of the user with the identity of the user and an identity of the third party (Parag. [0050-0053]; (The art teaches associating the partner identifier with a browser identifier and/or a user identifier, the cookie syncing module 155 (Fig. 1) generates a match table 400, as illustrated in FIG. 4, which is stored for later user identification. For example, the cookie syncing module 155 may create row 402 when a user having the user identifier "Sebastian" logged in to the social networking system 100 using a browser 175 identified by the social networking system 100 as browser identifier "B.sub.--987" When the user visited a website monitored by a partner system 105, the partner system 105 may associate partner identifier "ABC" with the browser 175)), 
wherein the connection request comprises a uniform resource identifier using a hypertext transfer protocol (HTTP) scheme specific syntax and semantics, the host field being predefined within the HTTP scheme specific syntax and semantics (Parag. [0021] and Parag. [0049]; (The art teaches that the client device 102 interacts with the social networking system 100 through the network 110, which is a communication pathway between the client device 102, a partner system 105, an advertising system 170, and/or the social networking system 100; and protocols used on the network 110 can include the transmission control protocol/Internet protocol (TCP/IP), the hypertext transport protocol (HTTP). The browser 175 redirects to the social networking system 100, providing 314 (i.e., Partner ID and User ID/Browser ID) the partner identifier embedded in the URL to the social networking system 100)). 
Garcia-Martinez doesn’t explicitly disclose the connection request including a host field, the host field comprising a host part corresponding to the third party; and a sub-host part corresponding to identification information of the user; the identification information of the user is derived from the sub-host part; wherein the sub-host part further comprises encrypted text comprising encrypted information.
		However, Davis discloses:  
		the connection request including a host field, the host field comprising a host part corresponding to the third party and a sub-host part corresponding to identification information of the user (Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The server receiving a request with a subdomain that begins with specific prefix (e.g., "user-"), the subdomain may be treated as user information. User information may be integrated into the query in many ways.  For example, a client may format the query as "userinformation-example.com" or any other such combination. The client and server may be configured to a common method or methods so both the domain name subpart and the user information subpart of the query may be communicated from the client to the server)).
		the identification information of the user is derived from the sub-host part (Parag. [0039]; user information in the subdomain); and 
		wherein the sub-host part further comprises encrypted text comprising encrypted information (Parag. [0004] and Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The art teaches that the query is encrypted to protect user privacy. The query includes other information than that indicating the user)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]). 
		Davis discloses that the user information is located in the subpart (i.e., sub-host part); but Davis doesn’t explicitly disclose that the user information comprises bids for real time bidding. 
		However, Wilson discloses that the user information comprises bids for real time bidding (The art teaches in Parag. [0016] that bid data may include, for instance, contextual data; data associated with a user, a user device, a content request, etc.; or the like. The supply-side platform 104 can utilize the bid data, or a portion thereof, to generate artificial bid requests that include artificial bid data, such as an artificial user or device identifier. Such artificial bid requests are provided to one or more bidders, such as bidders 106. The art also teaches in Parag. [0037] that bid data is user information. The art teaches that a bid request refers to a request for an advertisement bid to be placed such that an advertisement can be presented within content (e.g., a webpage or application content). For example, a bid request can request bids for placement of an advertisement via a real-time bidding system).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez in view of Davis to incorporate the teachings of Wilson. This would be convenient to modify the user information located in the subpart (sub-host part) taught by Davis to include bids. This would be convenient during real-time bidding, where advertising space buyers (e.g., advertisers, marketers, etc.) generally receive detailed user information such that a determination can be made as to whether, and to what extent, to place to a bid for ad placement (Parag. [0001]).

Claim 3.	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 1.  
Garcia-Martinez does not explicitly disclose that a user ID of the user for use with the third party is provided as plain text in the sub-host part of the host field. 
However Davis discloses a user ID of the user for use with the third party is provided as plain text (Parag. [0060]; (The user information could be in plaintext)) in the sub-host part of the host field (Parag. [0039]; user information in the subdomain). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).

Claim 4.	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 1.
Garcia-Martinez doesn’t explicitly disclose that the sub-host part includes encrypted text corresponding to a user ID of the user for use with the third party. 
However, Davis discloses that the sub-host part includes encrypted text corresponding to a user ID of the user for use with the third party (Parag. [0004]; (The art teaches that the query, including the user information, is encrypted to protect user privacy)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]). 
 
Claim 5.	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 4. 
Garcia-Martinez doesn’t explicitly disclose that the method further comprising decrypting, by the network observer, the sub-host part to determine the user ID prior to performing the associating.
		However, Davis discloses decrypting, by the network observer, the sub-host part to determine the user ID prior to performing the associating (Parag. [0058]; (The art teaches that the encrypted information is decrypted at the server to recover the user information used to differentiate user experiences)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]). 

Claim 10.	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 1. 
Garcia-Martinez further discloses that the network observer is a network provider (Parag. [0017], (The social networking system 100 includes an action logger 115, an action log 120, an advertisement ("ad") server 125, a newsfeed generator 130, an auction module 135, an ad store 140, a user profile store 145, a connection store 150, a cookie syncing module 155, a communication module 160, and an advertising application programming interface (API) 165. i.e., the social networking system provides service(s))). 
 
Claim 12.	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 1. 
Garcia-Martinez further discloses sharing, by the network observer with the third party, information about the association between the identification information of the user with the identity of the user (Parag. [0074], (The art teaches that because the social networking system 100 maintains the match table 400 identifying associations between partner identifiers and user identifiers, the social networking system 100 may request bids from various partner systems 105 or advertising systems 170 for presenting advertisements to a user at a particular time. When the social networking system 100 requests a bid from a partner system 105 for advertising to a user, the social networking system 100 includes in the request the partner identifier associated with the user's user identifier. The partner system 105 retrieves information associated with the partner identifier (e.g., retrieves data from the partner table 800 associated with the partner identifier included in the request), such as browsing history corresponding the partner identifier, and selects an advertisement as well as a bid value for the advertisement. The bid value may be determined based on targeting criteria associated with the selected advertisement and the degree to which the browsing history associated with the partner identifier matches the targeting criteria).
Garcia-Martinez doesn’t explicitly disclose that information of the user is derived from the sub-host part.
		However, Davis discloses information of the user is derived from the sub-host part (Parag. [0039]; user information in the subdomain).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).

Claim 13.	Garcia-Martinez discloses a network observer comprising a processor and a memory, the memory comprising processor executable instructions that, when executed by the processor, cause the processor to perform the following operations for synchronizing an identity of a user between the network observer and a third party (Parag. [0084]): 
		reading, by the network observer, a connection request sent from the user to the third party (Parag. [0024]; (The art teaches that an action logger 120 (Fig. 1) identifies interactions of users internal to the social networking system 100 and performed on other systems, and logs the information in the action log 115. User interactions internal to the social networking system 100 include interactions between users, interactions between a user and a page within the social networking system 100, interactions between a user and a post on a page, and user visits to or interactions with a page outside the social networking system 100 including plug-ins for communicating data to the social networking system 100. Examples of user actions external to the social networking system 100 include purchasing or reviewing a product or service using an online marketplace hosted by a third-party website, registering with or subscribing to a website hosted by a third-party application server, requesting information from a third-party website, and other similar actions. When an action is taken on and/or off the social networking system, an entry for the action is generated by the action logger 120 and stored in the action log 115)); and  
		associating, by the network observer in a database, the identification information of the user with the identity of the user and an identity of the third party (Parag. [0050-0053]; (The art teaches associating the partner identifier with a browser identifier and/or a user identifier, the cookie syncing module 155 (Fig. 1) generates a match table 400, as illustrated in FIG. 4, which is stored for later user identification. For example, the cookie syncing module 155 may create row 402 when a user having the user identifier "Sebastian" logged in to the social networking system 100 using a browser 175 identified by the social networking system 100 as browser identifier "B.sub.--987" When the user visited a website monitored by a partner system 105, the partner system 105 may associate partner identifier "ABC" with the browser 175));
wherein the connection request comprises a uniform resource identifier using a hypertext transfer protocol (HTTP) scheme specific syntax and semantics, the host field being predefined within the HTTP scheme specific syntax and semantics (Parag. [0021] and Parag. [0049]; (The art teaches that the client device 102 interacts with the social networking system 100 through the network 110, which is a communication pathway between the client device 102, a partner system 105, an advertising system 170, and/or the social networking system 100; and protocols used on the network 110 can include the transmission control protocol/Internet protocol (TCP/IP), the hypertext transport protocol (HTTP). The browser 175 redirects to the social networking system 100, providing 314 (i.e., Partner ID and User ID/Browser ID) the partner identifier embedded in the URL to the social networking system 100)).  
		Garcia-Martinez doesn’t explicitly disclose that the connection request including a host field, the host field comprising: a host part corresponding to the third party; and a sub-host part corresponding to identification information of the user; and wherein the sub-host part further comprises encrypted text comprising encrypted information comprising bids for real time bidding.
		However, Davis discloses: 
		the connection request including a host field, the host field comprising: a host part corresponding to the third party and a sub-host part corresponding to identification information of the user (Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The server receiving a request with a subdomain that begins with specific prefix (e.g., "user-"), the subdomain may be treated as user information. User information may be integrated into the query in many ways.  For example, a client may format the query as "userinformation-example.com" or any other such combination. The client and server may be configured to a common method or methods so both the domain name subpart and the user information subpart of the query may be communicated from the client to the server)).
		the identification information of the user is derived from the sub-host part (Parag. [0039]; user information in the subdomain); and
		wherein the sub-host part further comprises encrypted text comprising encrypted information (Parag. [0004] and Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The art teaches that the query is encrypted to protect user privacy. The query includes other information than that indicating the user)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]). 
		Davis discloses that the user information is located in the subpart (i.e., sub-host part); but Davis doesn’t explicitly disclose that the user information comprises bids for real time bidding. 
		However, Wilson discloses that the user information comprises bids for real time bidding (The art teaches in Parag. [0016] that bid data may include, for instance, contextual data; data associated with a user, a user device, a content request, etc.; or the like. The supply-side platform 104 can utilize the bid data, or a portion thereof, to generate artificial bid requests that include artificial bid data, such as an artificial user or device identifier. Such artificial bid requests are provided to one or more bidders, such as bidders 106. The art also teaches in Parag. [0037] that bid data is user information. The art teaches that a bid request refers to a request for an advertisement bid to be placed such that an advertisement can be presented within content (e.g., a webpage or application content). For example, a bid request can request bids for placement of an advertisement via a real-time bidding system).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez in view of Davis to incorporate the teachings of Wilson. This would be convenient to modify the user information located in the subpart (sub-host part) taught by Davis to include bids. This would be convenient during real-time bidding, where advertising space buyers (e.g., advertisers, marketers, etc.) generally receive detailed user information such that a determination can be made as to whether, and to what extent, to place to a bid for ad placement (Parag. [0001]).

	Claim 14.	 Garcia-Martinez discloses a method for synchronizing an identity of a user between a network observer and a third party, the method comprising:  
sending, by the user, a website connection request to a website (Parag. [0046] and Fig. 3; (The art teaches that when the user accesses the website 300 using the browser 175, the browser 175 requests 302 content from the servers providing content for the website 300)); 
receiving, by the user from the website, a website connection response including content of the website and content corresponding to the third party (Parag. [0046] and Fig. 3; (The art teaches that when the user accesses the website 300 using the browser 175, the browser 175 requests 302 content from the servers providing content for the website 300. The servers providing content for the website 300 returns 304 the requested content to the browser 175)); and  
sending, by the user over a network having the network observer, a third party connection request to connect to the third party (Parag. [0046] and Fig. 3; (The art teaches that when the user accesses the website 300 using the browser 175, the browser 175 requests 302 content from the servers providing content for the website 300. The servers providing content for the website 300 returns 304 the requested content to the browser 175));
wherein the connection request comprises a uniform resource identifier using a hypertext transfer protocol (HTTP) scheme specific syntax and semantics, the host field being predefined within the HTTP scheme specific syntax and semantics (Parag. [0021] and Parag. [0049]; (The art teaches that the client device 102 interacts with the social networking system 100 through the network 110, which is a communication pathway between the client device 102, a partner system 105, an advertising system 170, and/or the social networking system 100; and protocols used on the network 110 can include the transmission control protocol/Internet protocol (TCP/IP), the hypertext transport protocol (HTTP). The browser 175 redirects to the social networking system 100, providing 314 (i.e., Partner ID and User ID/Browser ID) the partner identifier embedded in the URL to the social networking system 100)).  
Garcia-Martinez does not explicitly disclose that the connection request including a host field, the host field comprising: a host part corresponding to the third party and a sub-host part corresponding to identification information of the user; and wherein the sub-host part further comprises encrypted text comprising encrypted information comprising bids for real time bidding. 
		However, Davis discloses the connection request including a host field, the host field comprising: a host part corresponding to the third party and a sub-host part corresponding to identification information of the user (Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The server receiving a request with a subdomain that begins with specific prefix (e.g., "user-"), the subdomain may be treated as user information. User information may be integrated into the query in many ways.  For example, a client may format the query as "userinformation-example.com" or any other such combination. The client and server may be configured to a common method or methods so both the domain name subpart and the user information subpart of the query may be communicated from the client to the server)); and 
		wherein the sub-host part further comprises encrypted text comprising encrypted information (Parag. [0004] and Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The art teaches that the query is encrypted to protect user privacy. The query includes other information than that indicating the user)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).
		Davis discloses that the user information is located in the subpart (i.e., sub-host part); but Davis doesn’t explicitly disclose that the user information comprises bids for real time bidding. 
		However, Wilson discloses that the user information comprises bids for real time bidding (The art teaches in Parag. [0016] that bid data may include, for instance, contextual data; data associated with a user, a user device, a content request, etc.; or the like. The supply-side platform 104 can utilize the bid data, or a portion thereof, to generate artificial bid requests that include artificial bid data, such as an artificial user or device identifier. Such artificial bid requests are provided to one or more bidders, such as bidders 106. The art also teaches in Parag. [0037] that bid data is user information. The art teaches that a bid request refers to a request for an advertisement bid to be placed such that an advertisement can be presented within content (e.g., a webpage or application content). For example, a bid request can request bids for placement of an advertisement via a real-time bidding system).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez in view of Davis to incorporate the teachings of Wilson. This would be convenient to modify the user information located in the subpart (sub-host part) taught by Davis to include bids. This would be convenient during real-time bidding, where advertising space buyers (e.g., advertisers, marketers, etc.) generally receive detailed user information such that a determination can be made as to whether, and to what extent, to place to a bid for ad placement (Parag. [0001]). 

Claim 15.	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 14. 
Garcia-Martinez doesn’t explicitly disclose that wherein the sub-host part comprises plain text indicating a user ID of the user for use with the third party, and the encrypted text in the sub-host part comprises encrypted text corresponding to the user ID, or a random number. 
However, Davis discloses wherein the sub-host part comprises plain text indicating a user ID of the user for use with the third party, and the encrypted text in the sub-host part comprises encrypted text corresponding to the user ID (Parag. [0004] and Parag. [0039]; (The art teaches that the query, including the user information, is encrypted to protect user privacy. The user information in the subdomain)), or a random number.  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Garcia-Martinez et al. (Pub. No. US 2014/0229273), hereinafter Garcia-Martinez, in view of Davis (Pub. No. US 2019/0306110), in view of Wilson et al. (Pub. No. US 2018/0040031), hereinafter Wilson, and further in view of Drihem et al. (Pub. No. US 2019/0068556), hereinafter Drihem. 

Claim 2	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 1.
Garcia-Martinez further discloses that the connection request is a HTTP request or an HTTPS request (Parag. [0021]; (The art teaches that the client device 102 interacts with the social networking system 100 through the network 110, which is a communication pathway between the client device 102, a partner system 105, an advertising system 170, and/or the social networking system 100; and protocols used on the network 110 can include the transmission control protocol/Internet protocol (TCP/IP), the hypertext transport protocol (HTTP))). 
The combination does not explicitly disclose that the host field is in a server name indication (SNI) field of transport layer security (TLS).
However, Drihem discloses that the host field is in a server name indication (SNI) field of transport layer security (TLS), (Parag. [0007], Parag. [0009-0010]). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Drihem. This would be convenient for computers security, and in particular, it concerns protection from inspection bypass (Parag. [0001]).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Martinez et al. (Pub. No. US 2014/0229273), hereinafter Garcia-Martinez, in view of Davis (Pub. No. US 2019/0306110), in view of Wilson et al. (Pub. No. US 2018/0040031), hereinafter Wilson, and further in view of Fan et al. (Pub. No. US 2017/0155641), hereinafter Fan. 

Claim 6.	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 4. 
The combination doesn’t explicitly disclose that the encrypted text includes an encryption of the user ID and a cryptographic nonce.
However, Fan discloses that that the encrypted text includes an encryption of the user ID and a cryptographic nonce (Parag. [0087] lines 9-12).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Fan. This would be convenient for improving performance of communication over a network (Parag. [0002]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Martinez et al. (Pub. No. US 2014/0229273), hereinafter Garcia-Martinez, in view of Davis (Pub. No. US 2019/0306110), in view of Wilson et al. (Pub. No. US 2018/0040031), hereinafter Wilson, and further in view of Buckley et al. (Pub. No. US 2013/0182840), hereinafter Buckley.  

Claim 9.	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 1.
Garcia-Martinez doesn’t explicitly disclose that the sub-host part includes a random number as the identification information of the user. 
		However, Davis discloses identification information of the user is included in the sub-host part (Parag. [0039]; user information in the subdomain).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]). 
The combination doesn’t explicitly disclose a random number as the identification information of the user.
However, Buckley discloses a random number as the identification information of the user (Parag. [0003] lines 1-5).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Buckley. This would be convenient to establish a secure communication. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Martinez et al. (Pub. No. US 2014/0229273), hereinafter Garcia-Martinez, in view of Davis (Pub. No. US 2019/0306110), in view of Wilson et al. (Pub. No. US 2018/0040031), hereinafter Wilson, and further in view of Ramaley (Pub. No. US 2019/0149856).  

	Claim 11.	Garcia-Martinez in view of Davis and Wilson discloses the method of claim 1.  
The combination doesn’t explicitly disclose that the third party is an over the top (OTT) provider.	
However, Ramaley discloses that the third party is an over the top (OTT) provider (Parag. [0046] lines 1-3)
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Ramaley. This would be convenient to associate advertisements with the streaming contents.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Martinez et al. (Pub. No. US 2014/0229273), hereinafter Garcia-Martinez, in view of Davis (Pub. No. US 2019/0306110), in view of Wilson et al. (Pub. No. US 2018/0040031), hereinafter Wilson, and further in view of Fielding et al. (Hypertext Transfer Protocol -- HTTP/1.1), hereinafter Fielding.
Claim 16.	 Garcia-Martinez in view of Davis and Wilson discloses the method of claim 1.  
Garcia-Martinez doesn’t explicitly disclose wherein the HTTP scheme specific syntax and semantics for the uniform resource identifier is defined as comprising: "http:" "//" hostfield [ ":" port ] [ abs path [ "?" query ]], wherein the host field further has a syntax and semantics defined as comprising: sub-host part.host part.
However, Davis discloses wherein the host field further has a syntax and semantics defined as comprising: sub-host part.host part (The art teaches that the NAME field may be a fully qualified domain name, such as “subdomain.example.com” or the like).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]). 
Fielding discloses wherein the HTTP scheme specific syntax and semantics for the uniform resource identifier is defined as comprising: "http:" "//" hostfield [ ":" port ] [ abs path [ "?" query ]] (The art teaches in in Section 3.2.2 http URL that the "http" scheme is used to locate network resources via the HTTP protocol. This section defines the scheme-specific syntax and semantics forhttp URLs.http_URL = "http:" "//" host [ ":" port ] [ abs_path [ "?" query ]]).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Garcia-Martinez in view of Davis to incorporate the teachings of Fielding. This would be convenient to stay consistent with the know HTTP protocol. 








Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zou et al. (Patent No. US 10,789,623) – Related art in the area related to preventing ad collisions among advertisements presented to internet users, (Col. 6 lines 1-11; a bidding machine 220 is a computing device configured to evaluate and respond to bid requests with bids, if appropriate. In some embodiments, a bidding machine 220 can evaluate bid requests by comparing information of the received bid request and user information from the user store 222 with ad campaign targeting information stored in the campaign store 224. A bidding machine 220 can evaluate a bid request by first comparing known information about the user associated with the bid request with targeting information associated with the ad campaigns of the campaign store 224).
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442                                                                                                                                                                           
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442